                    CIVIL CAUSE FOR INITIAL CONFERENCE
                                                                                      FILED
                                                                                      CLERK
BEFORE: JUDGE FEUERSTEIN                                                  11:56 am, Mar 22, 2021
                                                                              U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF NEW YORK
DATE: March 22, 2021         TIME: 30 MINUTES                                 LONG ISLAND OFFICE


                                     2:20-cv-06085-SJF-ST


CASE TITLE:           Kraus v. Snow Teeth Whitening LLC et. al.


PLTFFS ATTY:          Steven Mintz
                      X present                not present


                         present               not present


DEFTS ATTY:            Jonas Hagey
                      X present                not present




COURT REPORTER:

COURTROOM DEPUTY: BRYAN MORABITO


X      CASE CALLED.

       ARGUMENT HEARD / CONT'D TO                               .

OTHER: Opposition to be served by 4/22/2021. Reply and fully briefed motion 5/10/2021. A
telephone status conference is scheduled before Judge Feuerstein on 7/12/2021 at 9:00 am. At the
designated time, the parties shall call Chambers'
teleconferencing number, (877) 336-1280 , and follow the
automated instructions; the access code is: 7215690
